DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Response to Amendment
Applicants’ submission of replacement drawing, filed on 08/11/2022, is acknowledged. Applicants’ submission, filed on 08/11/2022, in response to the rejection of claims 1-16 from the final office action (05/16/2022), by amending claims 1, 3-4, 6-9, 11-12, and 15-16; cancelling claims 5 and 13; and adding new claims 21-22 is entered and will be addressed below.
Election/Restriction
Applicants’ cancellation of claims 17-20 is acknowledged.

Specification
The “an outer ring body 222 (e.g., a second ring body) extends from the top surface 210 of the inner portion 202” of [0045] should be “an outer ring body 222 (e.g., a second ring body) extends from the top surface 210 of the outer portion 208”.
Claim Objections
Claim 16 is objected to because of the following informalities:  No ending period.  
Appropriate correction is required.

Claim Interpretations
The “a connector having a circular configuration and formed from silicon (Si) and silicon carbide (SiC), wherein a bottom surface of the connector bonded to the gas distribution plate at the plurality of concentric grooves” of claims 1 and 8, the “bonded” includes at least by “threaded screws or bolts”, or by clamp, by adhesive, or by pressure for two dissimilar materials. Furthermore, the first ring body may include single crystal silicon, and “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si …” can be the same material. An integrated single crystal silicon gas distribution plate and the first ring body is also considered as “bonded” during the showerhead manufacturing process.

It appear Applicants intend to claim “threaded screws or bolts” to facilitate “the gas distribution plate to be removed from the backing plate for replaces the gas distribution plate” ([0026], last sentence). However, nowhere the claims include or imply such this feature. If this is indeed the inventive concept of the application, the new examiner suggests Applicants to amend the claim accordingly to replace the very board term “bonded”.

Applicants’ Specification describes “a connector formed of Si and varying quantities of silicon carbide (SiC)” ([0026]).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-12, 14-16, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation of “a gas distribution plate comprising an inner portion and an outer portion … wherein a plurality of concentric grooves are defined on at least one of a top surface of the inner portion or a top surface of the outer portion” of claims 1 and 9 does not have support in Applicants’ Specification. 

Instead, Fig. 2 clearly shows grooves on a bottom surface of the backing plate 139.

Dependent claims 2-4, 6-8, 10-12, 14-16, and 21-22 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Claims 21-22 each recites “the connector is formed from about 20 (volume %) to about 30 (volume %) of silicon (Si) and from about 70 (volume %) to about 80 (volume %) of silicon carbide (SiC)”, there is no support of this limitation is Applicants’ Specification. 

Applicants’ Specification discloses “each of the inner ring body 214 and outer ring body 222 can be made from materials having silicon (Si) at varying quantities with silicon carbide (SiC) as a major component thereof (e.g., SiSiC). Si content (volume %) of the ring bodies may be about 20 to about 30 with the remainder being SiC”. However, this is not a description of connector 401.

Furthermore, there is no disclosure of the SiC content being the balance, as there is/are minor components that also take certain volume %.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa (US 20090081878, hereafter ‘878), in view of Patrick et al. (US 20090236040, previously applied, hereafter ‘040).
‘878 teaches some limitations of:
Claim 9: The plasma processing chamber 100 includes an exemplary embodiment of a showerhead electrode assembly 110 and a substrate support 112 (in partial view) positioned below the showerhead electrode assembly 110 (Fig. 1, [0014],  2nd sentence, the claimed “A process chamber, comprising: a showerhead assembly, comprising”):
 The showerhead electrode assembly 110 comprises a top electrode 114, an optional backing member 116 secured to the top electrode 114 ([0114], 3rd sentence), the top electrode 114 includes an inner electrode member 130 and an outer electrode member 132, or electrode extension, surrounding the inner electrode member 130 … The inner electrode member 130 can be composed of any suitable material, such as single crystal silicon, polycrystalline silicon or silicon carbide ([0018]), The outer electrode member 132 can be a continuous ring (i.e., a one-piece ring), such as a poly-silicon ring. Alternatively, the outer electrode member 132 can include multiple ring segments, e.g., from two to ten segments, arranged to form a ring. The ring segments can be composed, e.g., of single crystal silicon, polycrystalline silicon, or silicon carbide ([0020], the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)”),
The backing member 116 includes a backing plate 142 secured to the top surface of the inner electrode member 130 and backing ring 144 surrounding the backing plate 142 and secured to the top surface of the outer electrode member 132 ([0022], 2nd sentence), Suitable materials for forming the backing plate 142 include, e.g., aluminum (including aluminum and aluminum alloys, e.g., 6061 Al), graphite and silicon carbide ([0024], the SiC backing plate 116/142 is the claimed “a connector having a circular configuration and formed from silicon (Si) and silicon carbide (SiC) as a major component thereof, wherein a bottom surface of the connector is bonded to the gas distribution plate”, same as Applicants’ disk shaped connector 401, not the ring shaped connector 201); 
a temperature control module 120 located between the backing member 116 and top plate 118 ([0014], 2nd last sentence, the claimed “and a backing plate configured to connect to the gas distribution plate via the connector”, one interpretations of the claim, see 112 rejection above).  

‘878 does not teach the other limitations of:
Claim 9: wherein a plurality of concentric grooves are defined on at least one of a top surface of the inner portion or a top surface of the outer portion;
a bottom surface of the connector is bonded to the gas distribution plate at the plurality of concentric grooves.
Claim 14: further comprising a bonding layer including a plurality of corresponding concentric rings seated within the plurality of concentric grooves.  

‘878 also teaches that The backing plate 142 includes radially-spaced gas distribution plenums 156,158, 160, 162. The central plenum 156 is defined by a central recess and a cover plate 170, and the outer plenums 158,160 and 162 are defined by annular grooves in the backing plate 142 and by cover plates 170 … The cover plates 170 can comprise the same material as the backing plate 142 … The cover plates 170 are preferably bonded to the backing plate 142 to prevent gas leakage from the plenums 156, 158, 160 and 162 ([0026]), Suitable materials for forming the backing plate 142 include, e.g., aluminum (including aluminum and aluminum alloys, e.g., 6061 Al), graphite and silicon carbide ([0024]). The inner electrode member 130 and outer electrode member 132 are secured to the backing plate 142 and backing ring 144, respectively, by a suitable bonding technique ([0023]), seals 186, such as O-rings, are placed between the top plate 118 and cooling plate 152 ([0041], last sentence),  fasteners 190A ([0025]), Fasteners 290A (Fig. 2, label 290B, [0056], 5th sentence). In short, ‘878 includes various sealing techniques, but does not explicitly teach O-ring between the backing member 116 and the top electrode 114.

‘040 is an analogous art in the field ELECTRODE ASSEMBLY AND PLASMA PROCESSING CHAMBER UTILIZING THERMALLY CONDUCTIVE GASKET (title), an electrode assembly is provided comprising a thermal control plate, a silicon-based showerhead electrode (abstract). ‘040 teaches that Referring to FIGS. 4 and 5, embodiments of upper electrode assemblies 60 of the present invention are illustrated. Generally, the electrode assembly 60 comprises a thermal control plate 70, a silicon-based showerhead electrode 80, and a thermally conductive gasket 90 ([0013]), The displaced portions 104 of the disjointed thermal interface 100, however, are recessed relative to the proximal portions 102 of the disjointed thermal interface 100 and are separated from the showerhead passages 86 by the proximal portions 102 of the disjointed thermal interface 100. This recess and separation of the displaced portions 104 aid in the isolation of the thermally conductive gasket 90 … As used herein, the term "isolated" means that the thermally conductive gasket 90 is both entirely physically separated from and at least substantially pneumatically sealed off from the showerhead passages and the process gas that may pass therethrough ([0016], 4th and last sentence, Figs. 2-3 shows the showerhead passages 86 are concentric, the gasket 90 seal is also concentric in the the concentric grooves 104), for the purpose of permit greater isolation of the gasket 90 from the showerhead passages 86 ([0017], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added concentric grooves with thermally conductive gasket of ‘040, between the top electrode 114 and the backing member 116 of ‘878, for the purpose of permit greater isolation of the gasket from the showerhead passages, as taught by ‘040 ([0017], last sentence) and good thermal conductivity between the top electrode 114 and the backing member 116.

Claims 1 and 6 are rejected for substantially the same reason as claims 9 and 14 rejection above, respectively.

‘878 further teaches the limitations of:
Claims 3-4 and 11-12: Fig. 1 shows the backing member 116 covers both the inner portion 130 and the outer portion 132 (“wherein the connector covers one of the inner portion or outer portion of the gas distribution plate” of claims 3 and 11, “wherein the connector covers both of the inner portion and outer portion of the gas distribution plate” of claims 4 and 12).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878 and ‘040, as being applied to claims 1 and 9 rejection above, further in view of Fischer (US 20080242085, hereafter ‘085).
The combination of ‘878 and ‘0404 does not teach the limitations of:
Claims 2 and 10: wherein the inner portion and outer portion are a homogenous unitary body made from single crystal silicon Si.   

‘085 is an analogous art in the field Showerhead Electrodes And Showerhead Electrode Assemblies Having Low-particle Performance For Semiconductor Material Processing Apparatuses (title). ‘085 teaches that the showerhead electrode 24 includes a top electrode 40 attached to a bottom electrode 42 (Fig. 1, [0010]), The top electrode 40 and bottom electrode 42 can be composed of any suitable semiconductor material, such as single crystal silicon, polycrystalline silicon, SiC, SiN and the like ([0014], Fig. 1 shows the bottom electrode 42 is a unitary body and the upper electrode 40 completely cover the bottom electrode 42).  

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have integrated the inner portion 130 and the outer portion 132 of the top electrode 114 of ‘878, as taught by ‘085, for its suitability for a single crystal silicon electrode with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Note ‘085 can be applied as the primary reference instead of ‘878 (or without ‘878, a 103 rejection of ‘085 in view of ‘040, see previous OC). 
Claims 7, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878 and ‘040, as being applied to claims 6, 14, 1, and 9 rejection above, further in view of CARDUCCI et al. (US 20170365443, hereafter ‘443).
The combination of ‘878 and ‘040 does not teach the limitations of:
Claims 7 and 15: wherein the bonding layer is made of at least one of an aluminum silicon alloy or aluminum, each with a percentage of titanium (Ti).
Claims 21-22: wherein the connector is formed from about 20 (volume %) to about 30 (volume %) of silicon (Si) and from about 70 (volume %) to about 80 (volume %) of silicon carbide (SiC).

‘443 is an analogous art in the field of GAS DISTRIBUTION PLATE ASSEMBLY FOR HIGH POWER PLASMA ETCH PROCESSES (title) The perforated faceplate 125 may be made of silicon (Fig. 1, [0028], 3rd sentence). ‘443 teaches that The gas distribution plate assembly 110 includes a body 142. The body 142 is coupled to the perforated faceplate 125 by a bond layer 144. The bond layer 144 may be an organic adhesive in some embodiments ([0027]), Seals 216, such as O-rings, may be used to prevent leakage of gases at the interface of the base plate 210 and the body 142 (Fig. 2, [0038], last sentence, note O-rings seal is shown in Fig. 1 but not labelled. Note the O-rings are in contact with the bond layer 144), The bond layer 144 according to this embodiment is an aluminum (Al) or an aluminum/silicon alloy (AlSi) material. The bond layer 144 may be a diffusion bond. The bond layer 144 may be provided at about 550 degrees Celsius to about 600 degrees Celsius. The bond layer 144 may have a thickness 905 of about 10 mils (about 0.25 millimeters) ([0053], last two sentences), for the purpose of more precisely control temperature of a gas distribution plate assembly ([0004]). ‘443 further teaches that The base plate 210 in this embodiment may be made of a silicon infiltrated metal matrix composite. Examples of the material of the base plate 210 include reaction bonded ceramic materials having silicon (Si) at varying quantities with silicon carbide (SiC) as a major component thereof (i.e., SiSiC). Si content (volume %) of the base plate 210 may be about 20 to about 30 with the remainder being SiC. Examples of materials include Grade SSC-702, Grade SSC-802 and Grade SSC-903 available from M Cubed Technologies, Inc. of Newtown, Conn ([0036]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted AlSi or aluminum bond layer, as taught by ‘443, as the thermal conductive gasket material of ‘040, for the purpose of more precisely control temperature of a gas distribution plate assembly, and the commercially available SiSIC base plate 210 of ‘443, as the backing member 116 of ‘878, as taught by ‘443 ([0004]). Note the AlSi or aluminum bond is considered having 0 % of Ti.
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878 and ‘040, as being applied to claims 6 and 14 rejection above, further in view of ‘443 and He et al. (CN 110052974, hereafter ‘974).
In case Applicants argue that claims 7 and 15 have to be more than 0 % of Ti.

The combination of ‘878 and ‘040 does not teach the limitations of:
Claims 7 and 15: wherein the bonding layer is made of at least one of an aluminum silicon alloy or aluminum, each with a percentage of titanium (Ti).
Claims 8 and 16: wherein the percentage of titanium (Ti) ranges from about .1% to about 10%.  

‘443 is analogous art as discussed above.

‘974 is solving similar problem of Aluminum-silicon Alloy Bonding Agent (title). ‘974 teaches that The invention discloses an aluminum-silicon alloy bonding agent cubic boron nitride grinding wheel and a manufacturing method thereof. The aluminum-silicon alloy bonding agent cubic boron nitride grinding wheel comprises the following components of, by weight, 0-30% of Si, 0.25-6% of Ti, … and the balance Al and inevitable impurities … the introduction of the active Ti element can obviously increase the holding capacity of the cubic boron nitride abrasive grains, so that the wear resistance of the grinding wheel is improved through the aluminum-silicon bonding agent and the active Ti element (abstract).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added 0.25-6% of Ti to the imported AlSi or aluminum bond layer of ‘443, as the thermal conductive gasket material of ‘040, for the purpose of increase the holding capacity, as taught by ‘974 (abstract).
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive nor convincing in light of the new grounds of rejection above.
In regarding to drawing objection, see the upper part of page 5, Applicants’ replacement drawing overcomes the objection.
In regarding to Claim interpretation, Applicants argue that claim interpretation is unreasonable because [0044] describe boding layer can be made from Al, ALSi or Ti, see the middle of page 5.
This argument is found not persuasive.
Applicants’ claims 7-8 and 15-16 narrow the limitation of the bonding layer. Claims 1 and 9 is examined under BRI, broader than claims 7-8 and 15-16.
In regarding to 35 USC 112 rejections, see the bottom of page 5 to the middle of page 6, Applicants’ amendment overcomes the previous rejection. However, Applicants’ amendment also introduce new 112(a) issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8865607 is cited for Si infiltrant up to 30% into SiC (col. 9, line 60 to col. 10, line 5).

US 20030116825 is cited for narrow silicon gasket ([0005]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716